Title: To George Washington from Brigadier General Duportail, 13 April 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



[Valley Forge, 13 April 1778]

Having been better informed of His Excellencys Intentions, I returned to the Hill, and examined if we could make any inclosed work, which would enable us to maintain the ground with a very small Force but I found no proper Spot. As the Summit of the Hill has both length and breadth, in whatever spot we place the work, it would only see on one or two sides, the ground by which the enemy may approach they would mount therefore on the other sides under cover and attack the Work, which then would be in the circumstances of any single detached work, unprotected by the Line and consequently incapable of defence unless we make it exceedingly strong, which would require more labour than I imagine we can at present bestow.
If the plan is to have other Troops besides those in the Redout to defend the mountain—I ask where they are to be placed—are they to be Kept on the Summit, without bordering the declivities accessible by the Enemy? the Enemy in that case will find no difficulty in mounting and when they have gained the height they will be on a level with your Troops, who except those shut up in the work being in no wise favored by the ground, will make no Resistance, and must abandon the Redout to its own Force—Are the Declivities to be guarded by Troops, to hinder the Enemy from mounting? that is exactly the Plan I am pursuing, and I only ask the necessary number of men for that purpose—thus, far from contracting our position by the means of an inclosed work on the Summit of the Hill, on the contrary more Troops would be required—since besides those employed in defending the declivity, a certain number would be wanted for the inclosed work.
I do not see therefore according to the form of the mountain, that it can be occupied in any other manner than that which we have adopted, or with fewer Troops.

At least The only improvement we can make, is to strengthen our Profiles, and increase the obstacles of Brush, Palisades &ca.
